Per Curiam :
The judgment entered in this action should be modified by inserting at the foot of it, pursuant to the written stipulation of the respective parties, as follows: “ It is further ordered, adjudged and decreed that the plaintiff, Caroline Hacker, is entitled to have the bodies of her husband, Elkan S. Hacker, and of her children, Solomon Hacker and Jennie Hacker, deceased, remain per. manently entombed in plot No. 6, section 13, Mount Hope Cemetery, Jamaica, Long Island, where they are now buried. And also that the plaintiff,, Caroline Hacker, is entitled to have her own body interred in said plot at the time of her decease. And that she is further entitled to have the bodies of such of her children as may die or (.be) married interred in said plot.” And as'thus amended affirmed, without costs to either party.
Present — Patterson, P. J., McLaughlin, Houghton, Scott and Lambert, JJ.
Judgment modified as stated in opinion, and as modified .affirmed, without costs to either party.- Settle order on notice.